Citation Nr: 0108638	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Jay Honeycutt


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1960 to August 
1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1999 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, the Board notes that the veteran, in his 
substantive appeal (VA Form 9), requested a hearing before a 
traveling Member of the Board.  The RO, in a letter to the 
veteran dated January 22, 2001, informed the veteran that he 
had been scheduled for his requested hearing on March 1, 
2001.  The veteran failed to appear for this hearing, and 
there is no indication in the record that the veteran either 
failed to receive proper notice or that he requested a 
postponement.  As such, the Board will proceed as though the 
request for a hearing has been withdrawn.  See 
38 C.F.R. § 20.702(d) (2000).


REMAND

According to a December 1999 statement from the veteran's 
representative, the veteran is in receipt of Social Security 
Administration (SSA) benefits, as he was found disabled due 
to severe impairment of the low back.  The veteran's 
representative submitted copies of two medical examinations 
conducted in connection with the veteran's SSA claim, but he 
did not submit the administrative decision granting SSA 
benefits, nor did he submit any other accompanying records, 
medical or otherwise.  The administrative decision and other 
accompanying records may be pertinent to the veteran's claim 
in this instance and should be requested by the RO.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

A review of the veteran's service medical records reveals 
that the veteran sustained trauma to his coccyx and back of 
head in September 1960.  He experienced lower lumbar strain 
in January 1962.  The veteran did not report any complaints 
involving his lower back upon enlistment extension 
examination in July 1964, nor were any pertinent clinical 
notations made.  The veteran's release from active duty 
examination (conducted in July 1965) is also negative for 
such complaints and clinical notations.

Further review of the December 1999 statement from the 
veteran's representative shows that the veteran has a history 
of an industrial injury (workers' compensation claim) 
involving his low back, in 1973.  According to the veteran's 
representative, this led to disc fusion in 1974.  As of 
December 1999, the veteran and his representative were in the 
process of obtaining records pertinent to the disc fusion 
from Memorial Medical Center in Corpus Christi, Texas.  These 
records have not been incorporated into the claims file, nor 
has the RO itself attempted to obtain them.  The RO should 
make such an attempt.  See Veterans Claims Assistance Act of 
2000, supra.

The veteran's VA treatment records, as well as the two SSA 
medical examinations, indicate that the veteran has severe 
degenerative changes involving the lumbar spine, that a disc 
fusion has been performed at L4-5 to S1 level, and that the 
veteran has spinal stenosis.  To date, in keeping with VA's 
newly defined duty to assist, a VA examination has not been 
conducted, in order to determine the relationship, if any, 
between the veteran's two in-service injuries to his low back 
and his current low back disorder.  This is especially 
important, as the record shows that the veteran has sustained 
an intercurrent injury to his low back, in 1973, and that he 
underwent disc fusion in 1974, both post-service.  As such, 
the record currently before the Board suggests two 
possibilities: that the veteran's current low back disorder 
is unrelated to service and is caused, instead, by his 1973 
industrial injury, or that, notwithstanding the 1973 
incident, it is causally related to in-service events.  The 
Board cannot make a decision on the merits of the veteran's 
claim, absent obtaining a medical examination and medical 
opinion.  Id.  The record currently before it is negative for 
any medical opinion either confirming a relationship between 
the veteran's service and his current low back disorder or 
refuting such a relationship.

Therefore, in light of the above, the issue of entitlement to 
service connection for a low back disorder will not be 
decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-June 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's low back, should be 
obtained by the RO and incorporated into 
the claims file.  This should also 
include regardless of date, if available, 
treatment records from the Memorial 
Medical Center in Corpus Christi, Texas, 
as they have been identified by the 
veteran's representative as pertaining to 
the veteran's disc fusion.

2.  The RO should also obtain the 
veteran's SSA records, including 
administrative decision and accompanying 
records, and incorporate them into the 
claims file.

3.  Subsequent to accomplishment of the 
above, a VA orthopedic examination should 
be scheduled and conducted, in order to 
determine the etiology and onset of the 
veteran's low back disorder.  All 
suggested studies should be performed 
(including x-ray), and the examiner 
should elicit a detailed medical history 
from the veteran. All findings should be 
recorded in detail, and the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's current low back disorder is 
related to his service, including the 
documented incidents in September 1960 
and in January 1962.  If so, the examiner 
should comment on the effect of the 
subsequent industrial injury and disc 
fusion.  Alternatively, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's current low back disorder is 
related to the 1973 industrial injury and 
subsequent disc fusion in 1974.  The 
examiner should provide the rationale for 
any opinions expressed.  If the examiner 
cannot comment without resort to 
speculation, he or she should so state.

4.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant  
examination.  The examiner must note that 
he or she has reviewed the veteran's 
claims file.

5.  The veteran should be advised that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

6.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

7. The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for a low 
back disorder, considering all pertinent 
law and regulation, in light of any 
additional treatment records received, 
the veteran's SSA records, and the 
examination report and any conclusions 
expressed therein.  

If the veteran's claim remains in a 
denied status, he and his representative, 
Jay Honeycutt, should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



